Title: Thomas Jefferson to John Adams, 11 June 1812
From: Jefferson, Thomas
To: Adams, John


          Dear Sir Monticello June 11. 1812.
          By our post preceding that which brought your letter of May 21. I had recieved one from mr Malcolm on the same subject with yours, and by the return of the post had stated to the President my recollections of him. but both of your letters were probably too late; as the appointment had been already made, if we may credit the newspapers.
          You ask if there is any book that pretends to give any account of the traditions of the Indians, or how one can acquire an idea of them? some scanty accounts of their traditions, but fuller of their customs & characters are given us by most of the early travellers among them. these you know were chiefly French. Lafitau, among them, and Adair an Englishman, have written on this subject; the former two volumes, the latter one, all in 4to. but unluckily Lafitau had in his head a preconcieved theory on the mythology, manners, institutions & government of the antient nations of Europe, Asia, & Africa, and seems to have entered on those of America only to fit them into the same frame, and to draw from them a confirmation of his general theory. he keeps up a perpetual parallel, in all those articles, between the Indians of America, & the antients of the other quarters of the globe. he selects therefore all the facts, and adopts all the falsehoods which favor his theory, and very gravely retails such absurdities as zeal for a theory could alone swallow. he was a man of much classical & scriptural reading, and has rendered his book not unentertaining. he resided five years among the Northern Indians, as a Missionary, but collects his matter much more from the writings of others, than from his own observation.
          Adair too had his kink. he believed all the Indians of America to be descended from the Jews: the same laws, usages, rites & ceremonies, the same sacrifices, priests, prophets, fasts and festivals, almost the same religion, and that they all spoke Hebrew. for altho he writes of particularly of the Southern Indians only, the Catawbas, Creeks, Cherokees, Chickasaws and Choctaws, with whom alone he was personally acquainted, yet he generalises whatever he found among them, & brings himself to believe that the hundred languages of America, differing fundamentally every one from every other, as much as Greek from Gothic, have yet all one common prototype. he was a trader, a man of learning, a self-taught Hebraist, a strong religionist, and of as sound a mind as Don Quixot in whatever did not touch his religious chivalry. his book contains a great deal of real instruction on it’s subject, only requiring the reader to be constantly on his guard against the wonderful obliquities of his theory.
          The scope of your enquiry would scarcely, I suppose, take in the three folio volumes of Latin of De Bry. in these fact and fable are mingled together, without regard to any favorite system. they are less suspicious therefore in their complexion, more original and authentic, than those of Lafitau and Adair. this is a work of great curiosity, extremely rare, so as never to be bought in Europe; but on the breaking up, & selling some antient library. on one of these occasions a bookseller procured me a copy, which, unless you have one, is probably the only one in America.
          You ask further, if the Indians have any order of priesthood among them, like the Druids, Bards or Minstrels of the Celtic nations? Adair alone, determined to see what he wished to see in every object, metamorphoses their Conjurers into an order of priests, and describes their sorceries as if they were the great religious ceremonies of the nation. Lafitau calls them by their proper names, Jongleurs, Devins, Sortileges; DeBry praestigiatores, Adair himself sometimes Magi, Archimagi, cunning men, Seers, rainmakers, and the modern Indian interpreters, call them Conjurers & Witches. they are persons pretending to have communications with the devil and other evil spirits, to foretel future events, bring down rain, find stolen goods, raise the dead, destroy some, & heal others by enchantment, lay spells Etc. and Adair, without departing from his parallel of the Jews & Indians, might have found their counterpart, much more aptly, among the Soothsayers, sorcerers and wizards of the Jews, their Jannes & Jambres, their Simon Magus, witch of Endor, & the young damsel whose sorceries disturbed Paul so much; instead of placing them in a line with their High-priest, their Chief priests, and their magnificent hierarchy generally.In the solemn ceremonies of the Indians, the persons who direct or officiate, are their chiefs, elders and warriors, in civil ceremonies or in those of war; it is the Head of the Cabin, in their private or particular feasts or ceremonies; and sometimes the Matrons, as in their Corn feasts. and, even here, Adair might have kept up his parallel, without ennobling his Conjurers. for the antient Patriarchs, the Noahs, the Abrahams, Isaacs & Jacobs, and, even after the consecration of Aaron, the Samuels & Elijahs, and we may say further every one for himself, offered sacrifices on the altars.the true line of distinction seems to be, that solemn ceremonies, whether public or private, addressed to the Great Spirit, are conducted by the worthies of the nation, Men, or Matrons, while Conjurers are resorted to only for the invocation of evil spirits. the present state of the several Indian tribes, without any public order of priests, is proof sufficient that they never had such an order. their steady habits permit no innovations, not even those which the progress of science offers to increase the comforts, enlarge the understanding, & improve the morality of mankind. indeed so little idea have they of a regular order of priests, that they mistake ours for their Conjurers and call them by that name.
          So much in answer to your enquiries concerning Indians, a people with whom, in the very early part of my life, I was very familiar, and acquired impressions of attachment & commiseration for them which have never been obliterated. before the revolution they were in the habit of coming often, & in great numbers to the seat of our government, where I was very much with them. I knew much the great Outassetè, the warrior and orator of the Cherokees. he was always the guest of my father, on his journies to & from Williamsburg. I was in his camp when he made his great farewell oration to his people, the evening before his departure for England. the moon was in full splendor, and to her he seemed to address himself in his prayers for his own safety on the voyage, and that of his people during his absence. his sounding voice, distinct articulation, animated action, and the solemn silence of his people at their several fires, filled me with awe & veneration, altho’ I did not understand a word he uttered. that nation, consisting now of about 2000. warriors, & the Creeks of about 3000. are far advanced in civilisation. they have good Cabins, inclosed fields, large herds of cattle & hogs, spin & weave their own clothes of cotton, have smiths & other of the most necessary tradesmen, write & read, are on the increase in numbers, & a branch of the Cherokees is now instituting a regular representative government. some other tribes were advancing in the same line. on those who have made any progress, English seductions will have no effect. but the backward will yeild, & be thrown further back. these will relapse into barbarism & misery, lose numbers by war & want, and we shall be obliged to drive them, with the beasts of the forest into the Stony mountains. they will be conquered however in Canada. the possession of that country secures our women & children for ever from the tomahawk & scalping knife, by removing those who excite them: and for this possession, orders I presume are issued by this time; taking for granted that the doors of Congress will re-open with a Declaration of war. that this may end in indemnity for the past, security for the future, & compleat emancipation from Anglomany, Gallomany, and all the manias of demoralised Europe, and that you may live in health & happiness to see all this, is the sincere prayer of
          Yours affectionatelyTh: Jefferson
        